Citation Nr: 0900719	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-14 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

In her October 2004 statement, the appellant requested a RO 
hearing and this hearing was scheduled to occur on May 2005.  
In an April 2005 statement, the appellant requested that her 
hearing be rescheduled and the RO granted this request, 
scheduling her hearing for June 2006.  In May 2006, the 
appellant again requested her hearing be rescheduled, but the 
RO effectively denied this request by failing to act.  In 
July 2006, the appellant submitted a signed statement 
indicating she had no further evidence to submit and 
requested her appeal be forwarded directly to the Board.  As 
neither the appellant nor her accredited representative have 
objected to the RO's denial of a personal hearing, the Board 
deems this request withdrawn.  

Additionally, no request has been made by the appellant or 
her accredited representative for a hearing before the Board, 
so the Board may properly review the appeal.  See 38 C.F.R. 
§§ 20.704; 20.1304 (2008).

FINDINGS OF FACT

1.  The veteran died in September 2002 as a result of 
metastic melanoma.

2.  At the time of his death, the veteran was service 
connected for lumbosacral strain with osteoarthritis rated 10 
percent disabling and bilateral hearing loss rated as non-
compensable.  

2.  No medical evidence indicates the veteran's service 
connected disabilities, nor his military service caused or 
contributed to the veteran's metastatic melanoma.


CONCLUSION OF LAW

A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
March 2004.  While the letter did not specifically inform the 
appellant of the disability for which the veteran was service 
connected, any failure to do so in this regard is harmless, 
since her various submissions reflect actual knowledge of the 
requirement to support her claim.  Further, the appellant was 
likewise provided every opportunity to submit evidence and 
argument in support of her claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006.)  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records have been obtained, and 
the appellant has submitted relevant private medical records.  
A medical opinion was not obtained since no competent 
evidence suggests a link between the veteran's cause of death 
and service or service connected disability.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim, and no further assistance 
to the appellant with the development of evidence is 
required.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issues involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  See Id.    

In a June 2004 statement, the appellant contends that the 
veteran's death was related to his time in service.  Her 
theory is that the veteran developed metastatic melanoma as a 
result of his exposure to herbicides, specifically Agent 
Orange, while serving in Vietnam.  The appellant further 
states that the veteran's metastic melanoma spread to his 
bowel, kidneys, and brain and ultimately contributed to his 
death.  These factors form the basis of the appellant's 
theory that the veteran's death was caused by his military 
service.  

The veteran had service from June 1958 to January 1979.  The 
veteran's DD-214 reflects his Military Occupational 
Specialties were that of Aircraft Mechanic and Aircraft 
Maintenance Specialist.  The veteran's service personnel 
record reflects him being stationed in the Republic of 
Vietnam from July 1967 to January 1968.  According to the 
veteran's death certificate, he died in September 2002 due to 
metastic melanoma.  At the time of his death, he was service 
connected for lumbosacral strain with osteoarthritis rated 10 
percent and a non-compensable rating was assigned for his 
bilateral hearing loss.  

A September 1986 post service tissue examination note from an 
Air Force medical facility is of record.  This record 
indicates the veteran had a lesion removed that was diagnosed 
as malignant melanoma right scapula.  Multiple records from 
this Air Force medical facility document the veteran's 
treatment for this condition from July 1986 to February 1991; 
however, none of these records indicate the veteran's 
malignant melanoma was related to the veteran's military 
service, service connected disabilities, or herbicide 
exposure.

Though the veteran was stationed in Vietnam and presumed to 
have been exposed to herbicides, there is insufficient 
evidence to link the veteran's metastatic melanoma to this 
exposure.  VA may grant service connection on the basis of 
presumed herbicide exposure for a finite list of diseases 
including prostate cancer and respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), but metastatic 
melanoma is not included on this list.  See 38 C.F.R. 
§ 3.309(e).  Accordingly, to establish service connection on 
this basis the appellant would be required to present 
competent medical evidence linking the veteran's metastatic 
melanoma to herbicide exposure.  Currently, the Board notes 
there is no medical evidence of record linking the veteran's 
metastic melanoma to herbicide exposure, his military 
service, or his service connected disabilities.  

The Board notes that the veteran is documented as having lung 
cancer, in a May 2002 private X ray report, and bladder 
cancer, in a June 2002 private radiology result.  Though lung 
cancer is among the disorders that are presumed to be service 
connected due to herbicide exposure the veteran's death 
certificate does not indicate lung cancer caused or 
contributed to the veteran's death; therefore, that the 
veteran had lung cancer does not provide a sufficient basis 
to grant service connection for the cause of death.  
Additionally, bladder cancer is not listed on the veteran's 
death certificate as a causing or contributing to his death, 
and there is no documentation indicating this disorder is 
related to the veteran's military service, service connected 
disabilities, or herbicide exposure.  Further as both the 
lung and bladder cancers manifested after the veteran's 
diagnosis with metastic melanoma, it appears that these 
disorders were an extension of the metastic melanoma and not 
independently caused or a result the veteran's military 
service, service connected disabilities, or herbicide 
exposure.

The appellant has submitted a January 2004 news article 
concerning possible increased instances of skin and other 
cancers due to herbicide exposure; however, this article 
speaks generally of a connection between herbicide exposure 
and increases in skin cancer and fails to connect the 
veteran's exposure to his metastic melanoma.  Essentially 
this article is too general and is insufficient to connect 
the veteran's diagnosis of metastic melanoma to herbicide 
exposure.

The Board takes note of the appellant's theory that herbicide 
exposure resulted in the veteran's metastic melanoma 
diagnosis; however, the appellant, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation of the veteran's disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As such, her opinion is 
insufficient to provide the requisite nexus between the cause 
of the veteran's death and his time in service.  

Accordingly, the Board finds that there is no medical 
evidence of record that provides the requisite nexus between 
the cause of the veteran's death and his time in service, or 
his service connected disabilities.  The veteran's death 
certificate indicates that his death was caused by metastatic 
melanoma, there is no evidence of record connecting this 
disorder to the veteran's military service, service connected 
disorders, or herbicide exposure.  Therefore, the Board 
concludes that neither the veteran's military service nor 
service connected disabilities caused or contributed to his 
death.  The Board sympathizes with the appellant; however, as 
the preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


